United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. AIR FORCE, AIR FORCE RESERVE
OFFICER TRAINING CORPS, Champaign, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1240
Issued: December 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2016 appellant filed a timely appeal from a February 17, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of August 13, 2014 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the February 17, 2016 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On June 11, 2014 appellant, then a 20-year-old Air Force Reserve Officer Training Corps
(ROTC) instructor, filed a traumatic injury claim (Form CA-1) alleging that on June 10, 2014
she experienced pain in her upper right side under the ribs while attending officer training
school.
In a June 11, 2014 narrative statement a field training commander explained that during
combative class on June 10, 2014 appellant complained of pain in her right side just below the
rib cage after a drill. He related that appellant went to the emergency room and was treated for
potential issues with her gallbladder. The commander opined that appellant was injured “in the
line of duty.”
In June 10, 2014 emergency room records, Dr. Steven G. O’Mara, an osteopathic
physician specializing in emergency medicine, noted appellant’s complaints of abdominal pain
and nausea. He indicated that a review of appellant’s systems was negative and physical
examination revealed tenderness of appellant’s abdomen. Dr. O’Mara indicated that appellant
sustained acute abdominal pain and biliary colic. He related that he did not believe this
condition was caused or aggravated by appellant’s employment. In a June 11, 2014 attending
physician’s report (Form CA-20), he noted diagnosis of biliary colic and marked that appellant
could return to work.
A June 10, 2014 diagnostic examination of the abdomen by Dr. Donald H. Dahlene, a
Board-certified diagnostic radiologist, revealed no evidence of an intestinal obstruction or
perforation and no soft tissue mass or radiopaque calculus. Another diagnostic examination by
Dr. George Wakefield, III, a Board-certified diagnostic radiologist, demonstrated a partially
contracted gallbladder.
In a June 11, 2014 hepatobiliary gallbladder study, Dr. Gary Wayne Scott, a Boardcertified diagnostic radiologist, observed homogenous activity in the liver and one peak intensity
of the gallbladder.
By letter dated July 8, 2014, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It provided appellant with a questionnaire for completion in
order to substantiate that the June 10, 2014 incident occurred as alleged and submit medical
evidence to establish that she sustained a diagnosed condition causally related to the employment
incident. No response was received.
OWCP denied appellant’s claim in a decision dated August 13, 2014. It found that the
evidence was insufficient to establish that the June 10, 2014 incident occurred as alleged because
appellant failed to respond to the questionnaire. OWCP also determined that the medical
evidence failed to establish that she sustained a medical condition as a result of the described
incident.
On November 20, 2015 OWCP received a narrative letter from the employing
establishment which related that it had submitted this claim on appellant’s behalf. It was also
noted that the employing establishment individual assisting with the claim missed the

2

questionnaire requesting further information from appellant. Therefore appellant’s answers to
the questionnaire were now being submitted.
In an e-mail dated November 18, 2015, appellant responded to OWCP’s questionnaire for
completion. She noted that she did not have any similar disability of symptoms before the
injury. Appellant explained that she believed the biliary colic was due to her work duties
because the food that was prepared at the dining facility was not what her typical diet consisted
of prior to the training. She believed that after a few weeks of consuming that food it affected
her gallbladder and caused biliary colic.
In a December 2, 2015 telephone call memorandum (Form CA-110), OWCP informed
the employing establishment that appellant’s case could be reopened based upon her statement
received on November 20, 2015. It advised that appellant should utilize the appeal rights
previously provided.
On December 9, 2015 OWCP received appellant’s request for reconsideration. Appellant
resubmitted the November 18, 2015 e-mail, which included her responses to OWCP’s
questionnaire for completion.
By decision dated February 17, 2016, OWCP denied appellant’s December 9, 2015
reconsideration request. It found that because appellant’s December 9, 2015 reconsideration
request was not received within one year of the most recent August 13, 2014 merit decision, it
was untimely filed. OWCP further determined that appellant’s reconsideration request failed to
demonstrate clear evidence that OWCP’s decision was in error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant’s application for reconsideration review must be received by OWCP within one year of
the date of OWCP’s decision for which review is sought.3 The Board has found that the
imposition of the one-year time limitation does not constitute an abuse of the discretionary
authority granted OWCP under section 8128(a) of FECA.4
OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, it must nonetheless
undertake a limited review of the evidence previously of record to determine whether the new
evidence demonstrates clear evidence of error on the part of OWCP in its most recent merit
decision.5 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.6 The Board makes an independent determination

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Nelson T. Thompson, 43 ECAB 919 (1992).

3

of whether a claimant has submitted clear evidence of error on the part of OWCP such that it
improperly denied merit review in the face of such evidence.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must
manifest on its face that OWCP committed an error.8 Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error.9 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion.
ANALYSIS
The only decision before the Board on appeal is the February 17, 2016 nonmerit OWCP
decision, which declined to reopen appellant’s case on the merits because her request was
untimely filed and failed to demonstrate clear evidence of error. The Board finds that OWCP
properly determined that appellant failed to file a timely application for review. By decision
dated August 13, 2014, OWCP denied appellant’s traumatic injury claim. It received appellant’s
appeal request form, which indicated that she was requesting reconsideration, on December 9,
2015, which was outside the one-year time limit.10 Consequently, appellant must demonstrate
clear evidence of error by OWCP in denying her claim for compensation.11
The Board also finds that appellant has not demonstrated clear evidence of error by
OWCP. In its August 13, 2014 decision, OWCP denied appellant’s traumatic injury claim
because she had failed to establish fact of injury. It found that the factual evidence was
insufficient to demonstrate that the June 10, 2014 incident occurred as alleged as appellant had
not responded to the questionnaire for completion before OWCP issued its denial decision.
OWCP also determined that the medical evidence failed to establish a diagnosed condition
causally related to the employment incident.
Along with the December 9, 2015 reconsideration request, appellant submitted her
answers to the questionnaire for completion and a narrative statement from the employing
establishment which indicated that appellant’s questionnaire answers had not been properly
forwarded. The Board finds, however, that these statements do not demonstrate clear evidence
of error on the part of OWCP nor do they raise a substantial question as to the correctness of
OWCP’s decision. Appellant merely asserted the merits of her claim that the June 10, 2014

7

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

8

See 20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

9

Jimmy L. Day, 48 ECAB 652 (1997).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602(4) (October 2011).
For decisions issued on or after August 29, 2011, the one-year period begins on the date of the original decision, and
the application for reconsideration must be received by OWCP within one year of the date of its decision for which
review is sought.
11

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

4

incident occurred as she described and explained why OWCP failed to receive her answers to the
questionnaire for completion.
To demonstrate clear evidence of error, it is not sufficient merely to show that the
evidence could be construed so as to produce a contrary conclusion. The term clear evidence of
error is intended to represent a difficult standard.12 The evidence of record in this case does not,
on its face, establish that OWCP committed an error in denying appellant’s claim. The evidence
of record also does not raise a substantial question as to whether appellant’s diagnosed biliary
colic was caused by the employment incident alleged. Appellant has not otherwise submitted
evidence of sufficient probative value to raise a substantial question as to the correctness of
OWCP’s decision. Thus, the evidence is insufficient to demonstrate clear evidence of error.
On appeal appellant requests reversal of OWCP’s decision because she did not personally
receive its correspondence regarding notification of the discrepancies in her claim. She
explained that she was a college student participating in Air Force ROTC and that all
correspondence from OWCP was sent to the AFROTC Detachment. The evidence of record
establishes however that OWCP’s correspondence was sent to appellant’s last known address,
which was provided on the claim form. In the absence of evidence to the contrary, it is presumed
that a notice mailed to an addressee in the ordinary course of business was received by the
addressee. The appearance of a properly addressed copy in the case record, together with the
mailing custom or practice of the sender, will raise a presumption that the original was received
by the addressee. This is known as the mailbox rule.13
Thus, appellant has failed to meet her burden of proof to establish that her untimely
December 9, 2015 reconsideration request demonstrated clear evidence of error in OWCP’s
August 13, 2014 merit decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5a (October 2011).

13

See S.M., Docket No. 15-1303 (issued August 3, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

